DETAILED ACTION
This office action is in response to the amendment filed on April 27, 2022. Claims 1-8, 11-15, 17-21, 23, 25 and 26 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed April 27, 2022, with respect to amended claims 1 and 15 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 1-8, 11-15, 17-21, 23, 25 and 26 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a power tool and its method. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of; determining using a position sensor disposed within the power tool that the power tool is moved from a first location of the first fastener to a second location of a second fastener and stops recording the torque values in response to determining that the power tool is moved to the second location (as in claims 1 and 15), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Chen (2012/0006161) in view of Polzer et al. (4685050), King et al. (2014/0331831), Farag (2008/0127711) and Stencel et al. (2011/0093110).
Chen discloses a power tool (100) for determining peak torque for fastening operations (note; that the applicant does not specifically define the fastening operation therefore one fastening operation has been interpreted as being formed during tightening of a workpiece from about 1-100% of a target value, where 100% completely fastens the workpiece), the power tool comprising: a tool bit (122), a torque sensor (30) determining an output torque of the tool bit during (i.e. up to 100% of a target value) one of the fastening operations (Paragraph 29), a transmitter (43) configured to transmit information from the power tool to a remote device (50 and/or 300) and an electronic processor (42) coupled to the torque sensor and the transmitter and configured to: determine that the power tool is performing a fastening operation for a first fastener (by determining forward/reversed direction, Paragraph 31); determine, using the torque sensor, torque values (i.e. in the forward or reversed directions) for the fastening operation (Paragraphs 31 and 35), record the torque values for the fastening operation to generate recorded torque values for the fastening operation (see last line in Paragraph 31), determine a peak torque value from the recorded torque values (i.e. by “maintaining of peak torque value”, see Paragraph 35), wherein the peak torque value corresponds to the fastening operation (i.e. forward or reverse, see Paragraph 35) and provide an indication of the peak torque value (with display 45 or by some other indication [light or sound], Paragraphs 35 and 36), but lacks, providing a motor for driving the tool bit, providing a torque sensor that determines an output torque of the tool bit after one of the fastening operations, determine that the first fastener has started moving due to a fastening operation, recording the torque values is started after the determination that the first fastener has started moving from a first position, determine using a position sensor that is disposed within the tool, that the power tool is moved from a first location of the first fastener to a second location of a second fastener and stop recording of the torque values in response to determining that the power tool is moved to the second location. 
Polzer et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool with a motor (1, see Column 3, Lines 35-36) for driving a tool bit (7, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chen, with the known technique of using the motor, as taught by Polzer et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily imparts rotary movement without the aid of the user. 
King et al. teach that it is old and well known in the art at the time the invention was made to provide a torque tool (100) with a torque sensor (135, paragraph 7) that determines an output torque of the tool bit during and after one of a fastening operation (note; one of the fastening operations is formed by the different percentages of the target value [see paragraphs 8, 23, 28 and 23]). For example, a first fastening operation is formed when the percentage is about 80%, and a second fastening operation is formed when the percentage is about 100%. These first two percentages are considered as being determined during a fastening operation because they are up to 100% of the target value. However, after 100% of the target value, the sensor still determines an output torque [i.e. when the percentage is about 105%] thereby determining an output torque after a fastening operation [see paragraphs 8, 23, 28 and 23]). Also, Farag teaches that it is old and well known in the art at the time the invention was made to provide a torque tool (Figure 15) that switches between manual control and automatic control (see paragraphs 95 and 117), wherein a torque sensor (39) determines an output torque of a tool bit during and after one of a fastening operation (see paragraphs 95, 117, 122 and 123). One fastening operation is considered as being provided until a 5 Ft-Lb force is reached (see paragraph 117), then a user may manually turns the tool until another force (i.e. 67 Ft-Lb) is reached, said second force being recorded by the electronics/display (see paragraphs 117 and 122). Farag further teaches that electronics will “permanently record” when the tool has been used outside of its range (see paragraph 122) thus further teaching of providing a torque sensor that determines an output torque of a tool bit after one of a fastening operation (paragraph 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the torque sensor, of Chen, with the known technique of providing a torque sensor that determines an output torque after a fastening operation, as taught by King et al. or Farag, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which alerts a user when a desired torque has been reached thus avoiding over torqueing of the workpiece, which provides an infinite ratcheting action with reduction in size, cost and power and which permanently records when a user exceeds a torque outside of a specified range thus allowing a manufacture to waive the warranty. 
Stencel et al. teach that it is old and well known in the art at the time the invention was made to provide a torque tool (Paragraph 25) with an electronic processor (at 21 and/or 22) configured to determine that a first fastener (fastener 32 at position A) has started moving due to a fastening operation (see step 116 and/or 118, and Paragraphs 51-54), recording the torque values (with 22) is started after the determination that the first fastener has started moving from a first position (Paragraph 54), determine using a position sensor (at 13 or from 13/48), that the power tool is moved from a first location (location A) of the first fastener to a second location (location C) of a second fastener and stop recording of the torque values (because the device has been disabled or shut down at location C because location C is not the next proper position in the sequence, see Paragraphs 23 and 49) in response to determining that the power tool is moved to the second location (note; a fastening sequence can formed from a sequence including positions; A, B, C, D, E, F, see Paragraph [23], thus if the device moves from location A to location C, the device will be disabled or shut down at the second location C, see step 110 and Paragraph [49], because “P.sub.C and P.sub.N are not equal”, see Paragraph [48]), but lacks, having the position sensor being disposed within the power tool. Furthermore, it would be obvious to modify the position sensor within a power tool because as noted by the applicant (see pages 8-9 of the Remarks section), Stencel requires receptors (R/13) being positioned on various walls within the enclosed room (Figure 1) for determining the position of the tool (16).  
Thus, the examiner notes that the allowable features as discussed above, in conjunction with other features, as claimed in claims 1 and 15, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723